Dismissed and Memorandum Opinion filed August 27,
2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00174-CV
____________
 
IN THE INTEREST OF N.W.B. AND
E.T.B.
 

 
On Appeal from the
245th District Court
Harris County,
Texas
Trial Court Cause
No. 2007-65549
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed January 30, 2009. 
On August 14, 2009, appellant filed a motion to dismiss the appeal.  See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices
Anderson, Guzman, and Boyce.